12/13/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0355


                                                                     DEC 1 3 2922
                                                                                  - ci
                                                                                     urt
 IN THE MATTER OF:

 A.S.C., B.D.W., and L.R.W.,                                        ORDER

              Youths in Need of Care.




       Counsel for the appellant mother of A.S.C., B.D.W., and L.R.W. filed a motion and
brief asking to be allowed to withdraw from this appeal on grounds that counsel has been
unable to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,
and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted
time to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the rnother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this /3day of December, 2022.



                                                               Chief Justice
    n.
         Justifies




2